Parker, P. J.:
It must be conceded that the assignment by Fruh to the claims ants of an interest in his contract with the State, to the extent of - $23,300, was a valid assignment, and, as between the claimants and Fruh, could have been enforced by them against him, so fast as they earned the amounts which such assignment was made to secure. (Brace v. City of Gloversville, 167 N. Y. 452, 457; Hackett v. Campbell, 10 App. Div. 523; affd., 159 N. Y. 537.)
It must also be conceded that the fact of this assignment, to the extent of $23,300, was known to the State. The facts appearing in the record before us clearly show that. It became the duty of the State, therefore, to pay that full snm of $23,300 to the claimants, instead of to Fruh, as fast as it was earned by Fruh or on his account, according to the terms of his contract. After such notice, payment of any part of such amount to Fruh would not be warranted. (Brill v. Tuttle, 81 N. Y. 454; Lauer v. Dunn, 115 id. 405 ; Bates v. Salt Springs Nat. Bank, 157 id. 322, 327.)
It appears from the record before us that all the work and materials which Fruh undertook to perform and furnish under his contract were performed and furnished by the 8th day of October, 1899, *492and that the claimants had by such date fully performed and furnished so much thereof as they had undertaken to do and furnish. Also that the State, up to that date, had paid to the claimants, by reason of the assignment by Fruh to them, all of the $23,300 except the sum of' $2,194.57. That amount the State had paid to Fruh, instead of to the claimants.
The whole work under Fruh’s contract having then been fully performed and accepted by the State, and the whole contract price thereof having been fully earned, I can discover no reason why the State should not pay to these claimants the full amount that Fruh so assigned to them. The case seems to be reduced to that single and very simple proposition of law: It is no defense to a debtor who had notice of such an assignment that he had paid a portion of the assigned amount to the assignor.
The act of May 4, 1900 (Chap. 755), under which this claim is presented to the Court of Claims, I consider to be nothing more than a waiver by the State of its rights as sovereign to decline to answer in its own courts, and as an authority to such Court of Claims to award judgment against it upon any state of facts that would warrant a recovery were the claim against a citizen of the State. Nothing more was intended by such act, and nothing more is necessary to sustain this claim against the State. I am of the opinion that the decision of the Court of Claims should be reversed, and inasmuch as there is no dispute whatever over the amount for which the State is liable, if it is liable at all, that judgment should be now directed against the State and in favor of the claimants for the sum of $2,194.57, and interest thereon since October 8,1899. ( Waller v. State, 144 N. Y. 579,601.) ,
All concurred.
Judgment reversed on law and facts, with costs, and judgment directed in favor of the claimants against the State for $2,194.57, with interest thereon from October 8, 1899. ' ,